Case: 22-40032      Document: 00516380713         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 22-40032                              July 5, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Adolfo Morillon-Cordero,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:21-CR-803-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Adolfo Morillon-
   Cordero has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Morillon-Cordero has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40032     Document: 00516380713         Page: 2   Date Filed: 07/05/2022




                                  No. 22-40032


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2